DISMISS; and Opinion Filed June 23, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00739-CV

                   ESTATE OF LOU BERTHA BROOKS, DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1790-2

                            MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown

       Stating he no longer wishes to pursue this appeal and seeking costs be assessed against

the party incurring them, appellant has filed an agreed motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


150739F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ESTATE OF LOU BERTHA BROOKS,                          On Appeal from the Probate Court No. 2,
DECEASED                                              Dallas County, Texas
                                                      Trial Court Cause No. PR-13-1790-2.
No. 05-15-00739-CV                                    Opinion delivered by Justice Brown. Chief
                                                      Justice Wright and Justice Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Per the parties’ agreement, we ORDER each party bear its own costs of this appeal.


Judgment entered this 23rd day of June, 2015.




                                                –2–